There being no evidence in this case to sustain the first count of the indictment for distilling, etc., spirituous or alcoholic liquors, the court, at the request of defendant, in writing, directed a verdict in favor of defendant as to count 1. Count 2 charged the unlawful possession of a still, etc. The count was in proper form and substance, and the demurrers thereto were properly overruled. The offense charged therein was susceptible of joint commission.
It affirmatively appears from the record there was no abuse of the court's discretion in overruling the motion for a continuance and in not allowing the showing for the alleged absent witness Clifton.
The state's evidence in this case tended to sustain the charge and to show that this defendant was present at the still and assisting in its operation. That of the defendant tended to show otherwise. Thus a jury question was presented, and the evidence was ample to sustain the verdict rendered. No error of a reversible nature appears in any of the rulings of the court. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed. *Page 590